                          IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                   NO. 5:20-CV-00377-D


WILLIAM WILLIAMSON,

         Plaintiff,                                                        ORDER
                 vs.

BRIDGESTONE AMERICAS, INC., et al.,

         Defendants.



         THIS MATTER is before the Court upon the joint motion of Plaintiff William

Williamson and Defendant Bridgestone Americas, Inc. to dismiss with prejudice all claims

against Bridgestone Americas, Inc. in this matter.

         It appearing that grounds exist to permit Plaintiff to voluntarily dismiss this action against

Bridgestone Americas, Inc., with prejudice, and that the motion should be granted for good cause

shown;

         It is therefore ORDERED, ADJUDGED, and DECREED that the motion is GRANTED

and the action of Plaintiff William Williamson against Defendant Bridgestone Americas, Inc. is

DISMISSED with prejudice, with each party to bear its own costs.

         SO ORDERED. This the      fl day of August, 2021.



                                                        United States District Judge




          Case 5:20-cv-00377-D Document 107 Filed 08/19/21 Page 1 of 1
